Title: From George Washington to Moses Hazen, 4 June 1782
From: Washington, George
To: Hazen, Moses


                  
                     sir
                     Head Quarters 4th June
                     1782
                  
                  I have received your favr of the 27th May—and am much concerned
                     to find that Capt. Asgill has been sent on notwithstandg the Information which
                     you had received of there being two unconditional Prisoners of War in our
                     possession—I much fear that the Enemy, knowg our Delicacy respectg the
                     propriety of Retaliating upon a Capitulation Officer in any Case, and being
                     acquainted that unconditional prisoners are with in our power, will put an
                     unfavorable Construction upon this Instance of our Conduct—At least, under
                     present Circumstances, Capt. Asgills Application to Sir Guy Carleton will, I
                     fear, be productive of remonstrance & Recrimination only, which may
                     possibly tend to place the Subject upon a disadvantageous footg.
                  To remedy therefore as soon as possible this Mistake, you will be
                     pleased immediately to Order that Lieut. Turner, the Officer you mention to be
                     confined in York Goal, or any Other prisoner who falls within my
                     first Discription, may be conveyed on to Phila. under the
                     same Regulations & Directions as were heretofore given—that he may
                     take the place of Capt. Asgill.
                  In the mean Time, least any Misinformation respectg Mr Turner,
                     may have reached you, which might Occasion further Mistake & Delay,
                     Capt. Asgill will be detained untill I can learn a Certainty of Lieut. Turners
                     or some other Officers answer your purpose; and as this Detention will leave
                     the Young Gentleman now with us in a very disagreeable State of Anxiety and
                     Suspence, I must Desire that you will be pleased to use every Means in you
                     power, to make the greatest Dispach in the Excecution of this Order. I am
                     &c.
                  
               